U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5509.04
CHANGE NOTICE NUMBER: 5509.04
DATE: 7/21/98

1. PURPOSE AND SCOPE. To update the Program Statement on
Informal Contact Between Institution Administrators and Inmates.
2. SUMMARY OF CHANGES. This Change Notice adds Program
Objectives and updates Directives Referenced and ACA Standards.
3. ACTION. File this Change Notice in front of the Program
Statement on Informal Contact Between Institution Administrators
and Inmates.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD
5509.04
7/21/98
Informal Contact
Between Institution
Administrators and
Inmates

1. PURPOSE AND SCOPE. To establish a means of regular, informal
contacts between inmates and wardens, associate wardens, and
department heads. Typically, some inmates may feel uncomfortable
in a more formal interview setting or may not want to use
established procedures for obtaining an interview with
institution administrators.
2.

PROGRAM OBJECTIVE.

The expected result of this program is:

Regular opportunities for inmates to have informal access to, and
interaction with, administrative staff will be provided.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5509.03

b.

Directives Referenced
PS 5502.07
PS 5511.05

4.

Informal Contact Between Institutional
Administrators and Inmates (3/25/94)

Duty Officers (12/31/97)
Inmate Request to Staff (3/3/94)

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4017, 3-4178
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-3A-07, 3-ALDF-3A-12

PS 5509.04
7/21/98
Page 2
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: None
d. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-1A-15, 1-ABC-3A-11
5. PRETRIAL/HOLDOVER AND/OR DETAINEE PROCEDURES. Procedures in
this Program Statement are applicable to all inmates, regardless
of sentence or designation status.
6. INFORMAL CONTACTS WITH INMATES. The Warden, Associate
Wardens, Administrative Duty Officers, and department heads shall
regularly visit all areas of the institution including, but not
limited to:
#
#
#
#

housing units,
work areas,
education/vocational training areas, and
recreation areas.

In addition to providing opportunities for informal contact with
inmates during the regular work week, evenings, and weekends, the
administrators shall be aware of the daily operations and
programs of the institution.
Institution staff who perform Duty Officer functions shall refer
to the Program Statement on Duty Officers for a more
comprehensive list of responsibilities.

/s/
Kathleen Hawk Sawyer
Director

